DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims foreign priority to application 10-2016-0160846, filed 11/29/2016.
Status of Claims
	Claims 1-10 and 12-20 are pending.
	Claim 11 has been cancelled.

Election/Restrictions
Applicant elected Species I (Hip/Leg Apparatus), Sub-Species 2 (Figures 2-7), and Sub Species A (Figure 9) with traverse on 04/06/2020.

Information Disclosure Statement
The Information Disclosure Statement filed on 07/17/2020.  

Claim Rejections - 35 USC § 112
In response to the applicant’s amendments the 112 rejections of claims 4 and 19 have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steering EP 3087967 A1 (Cited in the applicant’s IDS).
Steering discloses the invention substantially as claimed being a motion assistance apparatus 10 (Figure 1) comprising a first support 20 configured to support the waist of the user, a side frame 24 covering a portion of the waist of the user and connected to the first support, and a joint assembly 16 connected to the side frame in a sliding manner which adjusts the joint axis.  
Steering only discloses the use of horizontally configured side frame, which does not permit the joint assembly to ascend or descend when moving there along. Steering does not describe the specifics with respect to the connection of the side frame 24 and the rear frame 12.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to from the connection between the side frame and rear frame as a pivotable rotating connection in order to provide increased adaptability of the pivot point to match the natural pivot point of the user.  Providing pivotable or rotating connections between a tubular strut and a base portion is an old and extremely well known concept.  Such a modification would only require routine skill in the art, but would improve the fit of the apparatus of Steering to better fit the needs of each patient specifically.

In regards to claim 2, 12, and 17, the joint assembly slides relative to the side frame.  The angle as claimed depends upon the condition of the newly rotatable side 
In regards to claims 3, 6, 8, 13, and 14, Steering discloses the side frame can include rotation assembly portion 68 comprising side and rotary link portions to slide horizontally and rotate the arm to different angled positions.
In regards to claim 7, Steering discloses the first support comprises a first upper narrow plate which supports the rear of the user and a base plate which comprises the side section connected to the side frame.
In regards to claims 18, Steering discloses guide rail (inner opening of base plate) for receiving a guide member (end of bar 26) connected to the side frame allowing it to slide along the guide rail.
In regards to claim 19, Steering discloses a second support part 16 comprising a force transmitter connecting the joint assembly to the second part.  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Steering in view of Kazerounian et al (Kazerounian) US 2015/005686 A1.  
	Steering discloses the invention substantially as claimed being described above.  However, Steering does not disclose the use of an elastic actuator between the side frame and first support.
	Kazerounian teaches that it is old and well known in the art of motion assistance apparatus to use elastic actuators in the same field of endeavor for the purpose of dampening or applying force between any of the joints of the assistance device.
. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Steering in view of Ashihara et al (Ashihara) US 2008/0154165 A1.  
	Steering discloses the invention substantially as claimed being described above.  However, Steering does not disclose the use of a stopper for setting the angle of the side link to the rotation link.
	Ashihara teaches that it is old and well known in the art of motion assistance apparatus to use stoppers within all actuators and adjustment links in the same field of endeavor for the purpose of providing a limit or lock on the range or motion or configuration [0129]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a stopper between the side and rotation links in order to aid with the locking or limiting of adjustments.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Steering in view of Takahashi et al (Takahashi) US 2011/0160626 A1.  
	Steering discloses the invention substantially as claimed being described above.  However, Steering does not disclose the use of first support comprising a base plate that pivots relative to a support plate

It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a pivoting base plate between the support plate and the patient in order to better conform to the movement of the patient.

Response to Arguments
Applicant's arguments filed 09/17/2020 have been fully considered but they are not persuasive. 09/17/2020.
The applicant contends that the examiner did not acknowledge the foreign priority.  However, this was recognized on page 3 of the previous office action under the heading Priority.
With respect to the art rejection the applicant argues that Steering fails to disclose the joint assembly ascends and descend when moving there along the side frame. In response to this new amendment the rejection has been amended to modify Steering’s connection between the side frame 24 and the rear frame 12.  This modification would permit the side frame to rotate up and down allowing the joint assembly to ascend and descend there along.  This modification would have been obvious to one having ordinary skill in the art at the time the invention was made because it increases the variability and customization of the pivot point to match the needs of each patient individually.  Providing pivotable or rotating connections between a tubular strut and a base portion is an old and extremely well known concept within all engineering fields not just medical apparatus.  Such a modification would only require routine skill in the art, but would be an obvious improvement to increase the adaptability of the apparatus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774

/Christopher D. Prone/Primary Examiner, Art Unit 3774